DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 coresponding to Figs.9-10 in the reply filed on 06/22/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application makes reference to or appears to claim subject matter disclosed in U.S. application no. 15/208,764, filed 07/13/2016 and U.S. application no. 15/801,846, filed 11/02/2017, respectively. However, the instant elected species 3 without traverse, corresponding to Figs.9 and 10 has not been disclosed prior-filed application. 
Specification
Amendments to the specification filed on 06/22/2021 has been reviewed and entered. 
Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a fifth chip structure over the fourth chip structure and the fifth molding layer;
a sixth molding layer surrounding the fifth chip structure and over the fourth chip structure and the fifth molding layer; and
a seventh molding layer surrounding the fifth molding layer and the sixth molding layer and over the third chip structure, the third molding layer, and the fourth molding layer.”, as recited in claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pat. No. 9,825,007 B1, hereinafter refer to Chen). 
Regarding Claim 1: Chen discloses a chip package structure (see Chen, Fig.1H as shown below and ¶ [0103]), comprising: 

    PNG
    media_image1.png
    399
    808
    media_image1.png
    Greyscale

a wiring structure (260) (see Chen, Fig.1H as shown above);
a first chip structure (242) over the wiring structure (260) (see Chen, Fig.1H as shown above); 
a first molding layer surrounding the first chip structure (242) (see Chen, Fig.1H as shown above); 
a second chip structure (172) over the first chip structure (242) and the first molding layer (see Chen, Fig.1H as shown above);
a second molding layer (180) surrounding the second chip structure (172) and over the first chip structure (242) and the first molding layer (see Chen, Fig.1H as shown above);
132) over the second chip structure (172) and the second molding layer (180) (see Chen, Fig.1H as shown above); 
a third molding layer (140) surrounding the third chip structure (132) and over the second chip structure (172) and the second molding layer (180), wherein a first sidewall of the second molding layer (180) and a second sidewall of the third molding layer (140) are substantially coplanar (see Chen, Fig.1H as shown above); and
a fourth molding layer surrounding the second molding layer (180) and the third molding layer (140), wherein a third sidewall of the first molding layer and a fourth sidewall of the fourth molding layer are substantially coplanar (see Chen, Fig.1H as shown above).
Regarding Claim 2: Chen discloses a chip package structure as set forth in claim 1 as above. Chen further teaches wherein a first conductive structure passing through the second molding layer (180) and connected to the third chip structure (132) (see Chen, Fig.1H as shown above).
Regarding Claim 3: Chen discloses a chip package structure as set forth in claim 2 as above. Chen further teaches wherein a second conductive structure (210) passing through the first molding layer and connected to the first conductive structure and the wiring structure (see Chen, Fig.1H as shown above).
Regarding Claim 4: Chen discloses a chip package structure as set forth in claim 3 as above. Chen further teaches wherein a third conductive structure passing through the first molding layer and connected to the second chip structure (172
Regarding Claim 5: Chen discloses a chip package structure as set forth in claim 1 as above. Chen further teaches wherein an insulating layer (190) between the first chip structure (242) and the second chip structure (172), between the first molding layer and the second chip structure (172), and between the first molding layer and the second molding layer (180) (see Chen, Fig.1H as shown above).
Regarding Claim 8: Chen discloses a chip package structure (see Chen, Fig.1H as shown above and ¶ [0103]), comprising:
a wiring structure (260) (see Chen, Fig.1H as shown above);
a first chip structure (242) over the wiring structure (260) (see Chen, Fig.1H as shown above);
a first molding layer surrounding the first chip structure (242) (see Chen, Fig.1H as shown above);
a first conductive structure passing through the first molding layer and connected to the wiring structure (260) (see Chen, Fig.1H as shown above);
a second chip structure (172) over the first chip structure (242), the first molding layer, and the first conductive structure, wherein the second chip structure (172) is electrically connected to the wiring structure (260) through the first conductive structure (see Chen, Fig.1H as shown above);
a second molding layer (180) surrounding the second chip structure (172) and over the first chip structure (242) and the first molding layer (see Chen, Fig.1H as shown above);
a third chip structure (132) over the second chip structure (172) and the second molding layer (180) (see Chen, Fig.1H as shown above); 
140) surrounding the third chip structure (132) and over the second chip structure (172) and the second molding layer (180) (see Chen, Fig.1H as shown above); and
a fourth molding layer surrounding the second molding layer (180) and the third molding layer (140), wherein a first sidewall of the first molding layer and a second sidewall of the fourth molding layer are substantially coplanar (see Chen, Fig.1H as shown above).
Regarding Claim 9: Chen discloses a chip package structure as set forth in claim 8 as above. Chen further teaches wherein a third sidewall of the second molding layer (180) and a fourth sidewall of the third molding layer (140) are substantially coplanar (see Chen, Fig.1H as shown above).
Regarding Claim 10: Chen discloses a chip package structure as set forth in claim 8 as above. Chen further teaches wherein an insulating layer (150) between the second chip structure (172) and the third chip structure (132), between the third chip structure (132) and the second molding layer (180), and between the second molding layer (180) and the third molding layer (140) (see Chen, Fig.1H as shown above).
Regarding Claim 11: Chen discloses a chip package structure as set forth in claim 10 as above. Chen further teaches wherein a third sidewall of the second molding layer (180), a fourth sidewall of the third molding layer (140) and a fifth sidewall of the insulating layer (150) are substantially coplanar (see Chen, Fig.1H as shown above).
Regarding Claim 12: Chen discloses a chip package structure as set forth in claim 10 as above. Chen further teaches wherein a second conductive structure 180) and the insulating layer (150) and connected to the third chip structure (132) (see Chen, Fig.1H as shown above).
Regarding Claim 21: Chen discloses a chip package structure (see Chen, Fig.1H as shown above and ¶ [0103]), comprising:
a first chip structure (242) having a first sidewall and a second sidewall opposite to the first sidewall (see Chen, Fig.1H as shown above);
a second chip structure (172) stacked over the first chip structure (242), wherein the second chip structure (172) has a third sidewall and a fourth sidewall opposite to the third sidewall, the second chip structure (172) extends across the first sidewall of the first chip structure (242) without extending across the first sidewall of the first chip structure (see Chen, Fig.1H as shown above); and
a third chip structure (132) stacked over the second chip structure (172), wherein the third chip structure (132) extends across the third sidewall of the second chip structure (172) without extending across the fourth sidewall of the second chip structure (172) (see Chen, Fig.1H as shown above).
Regarding Claim 22: Chen discloses a chip package structure as set forth in claim 21 as above. Chen further teaches wherein a first protective layer laterally surrounding the first chip structure (242) (see Chen, Fig.1H as shown above);
a second protective layer (180) laterally surrounding the second chip structure (172) (see Chen, Fig.1H as shown above); and
a third protective (4 th molding) layer laterally surrounding the second chip structure (172), the third chip structure (132), and the second protective layer (180
Regarding Claim 23: Chen discloses a chip package structure as set forth in claim 22 as above. Chen further teaches wherein a fourth protective layer (140) laterally surrounding the third chip structure (132), wherein the third protective layer laterally surrounds the fourth protective layer (140) (see Chen, Fig.1H as shown above).
Regarding Claim 24: Chen discloses a chip package structure as set forth in claim 23 as above. Chen further teaches wherein edges of the second protective layer (180) and the fourth protective layer (140) are substantially aligned with each other (see Chen, Fig.1H as shown above).
Regarding Claim 25: Chen discloses a chip package structure as set forth in claim 22 as above. Chen further teaches wherein a first conductive structure penetrating through the first protective layer and electrically connected to the second chip structure (172) (see Chen, Fig.1H as shown above).
Regarding Claim 26: Chen discloses a chip package structure as set forth in claim 22 as above. Chen further teaches wherein a lower conductive structure and an upper conductive structure, wherein the lower conductive structure penetrates through the first protective layer, the upper conductive structure penetrates through the second protective later (180), and the third chip structure (132) is electrically connected to the lower conductive structure through the upper conductive structure (see Chen, Fig.1H as shown above).
Claims 1-5, 8, 10, 12-13, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. 2017/0287870 A1, hereinafter refer to Fang) in view of Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu). 
Regarding Claim 1: Fang discloses a chip package structure (see Fang, Fig.15 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image2.png
    389
    834
    media_image2.png
    Greyscale

a wiring structure (see Fang, Fig.15 as shown above);
a first chip structure (120) over the wiring structure (see Fang, Fig.15 as shown above); 
a first molding layer surrounding the first chip structure (120) (see Fang, Fig.15 as shown above); 
a second chip structure (150) over the first chip structure (120) and the first molding layer (see Fang, Fig.15 as shown above);
a second molding layer surrounding the second chip structure (150) and over the first chip structure (120) and the first molding layer (see Fang, Fig.15 as shown above);
a third chip structure (110) over the second chip structure (150) and the second molding layer (see Fang, Fig.15 as shown above); 
a third molding layer surrounding the third chip structure (110) and over the second chip structure (150) and the second molding layer, wherein a first sidewall of the 
Fang is silent upon explicitly disclosing a separable molding layers wherein a fourth molding layer surrounding the second molding layer and the third molding layer, wherein a third sidewall of the first molding layer and a fourth sidewall of the fourth molding layer are substantially coplanar.
Before effective filing date of the claimed invention the disclosed separable molding layer were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches a separable molding layers wherein a fourth molding layer (302a) surrounding the second molding layer (202) and the third molding layer (102), wherein a third sidewall of the first molding layer (302b) and a fourth sidewall of the fourth molding layer (302a) are substantially coplanar (see Liu, Fig.3 as shown below and ¶ [0003]).

    PNG
    media_image3.png
    321
    678
    media_image3.png
    Greyscale

302a) surrounding the second molding layer (202) and the third molding layer (102), wherein a third sidewall of the first molding layer (302b) and a fourth sidewall of the fourth molding layer (302a) are substantially coplanar as taught by Liu in order to obtain a stacked fan-out package structure with high reliability  (see Liu, Fig.3 as shown above and ¶ [0003]).
Regarding Claim 2: Fang as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Fang and Liu further teaches wherein a first conductive structure (140/206) passing through the second molding layer (202) and connected to the third chip structure (110/100) (see Fang, Fig.15 as shown above and see Liu, Fig.3 as shown above).
Regarding Claim 3: Fang as modified teaches a chip package structure as set forth in claim 2 as above. The combination of Fang and Liu further teaches wherein a second conductive structure (140/306) passing through the first molding layer (302b) and connected to the first conductive structure (140/206) and the wiring structure  (see Fang, Fig.15 as shown above and see Liu, Fig.3 as shown above).
Regarding Claim 4: Fang as modified teaches a chip package structure as set forth in claim 3 as above. The combination of Fang and Liu further teaches wherein a third conductive structure (160/306) passing through the first molding layer (302b) and connected to the second chip structure (150/200
Regarding Claim 5: Fang as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Fang and Liu further teaches wherein an insulating layer (204/RDL includes an inter-metal dielectric (IMD)) between the first chip structure (300) and the second chip structure (200), between the first molding layer (302b) and the second chip structure (200), and between the first molding layer (302b) and the second molding layer (202) (see Liu, Fig.3 as shown above and ¶ [0024]).
Regarding Claim 8: Fang discloses a chip package structure (see Fang, Fig.15 as shown above and ¶ [0002]), comprising:
a wiring structure (see Fang, Fig.15 as shown above);
a first chip structure (120) over the wiring structure (see Fang, Fig.15 as shown above);
a first molding layer surrounding the first chip structure (120) (see Fang, Fig.15 as shown above);
a first conductive structure (160) passing through the first molding layer and connected to the wiring structure (see Fang, Fig.15 as shown above);
a second chip structure (150) over the first chip structure (120), the first molding layer, and the first conductive structure (160), wherein the second chip structure (150) is electrically connected to the wiring structure through the first conductive structure (160) (see Fang, Fig.15 as shown above);
a second molding layer surrounding the second chip structure (150) and over the first chip structure (120) and the first molding layer (see Fang, Fig.15 as shown above);
a third chip structure (110) over the second chip structure (150) and the second molding layer (see Fang, Fig.15 as shown above); 
110) and over the second chip structure (150) and the second molding layer (see Fang, Fig.15 as shown above).
Fang is silent upon explicitly disclosing a separable molding layers wherein a fourth molding layer surrounding the second molding layer and the third molding layer, wherein a first sidewall of the first molding layer and a second sidewall of the fourth molding layer are substantially coplanar.
Before effective filing date of the claimed invention the disclosed separable molding layer were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches a separable molding layers wherein a fourth molding layer (302a) surrounding the second molding layer (202) and the third molding layer (102), wherein a first sidewall of the first molding layer (302b) and a second sidewall of the fourth molding layer (302a) are substantially coplanar (see Liu, Fig.3 as shown above and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Fang and Liu to enable separable molding layers wherein a fourth molding layer (302a) surrounding the second molding layer (202) and the third molding layer (102), wherein a first sidewall of the first molding layer (302b) and a second sidewall of the fourth molding layer (302a
Regarding Claim 10: Fang as modified teaches a chip package structure as set forth in claim 8 as above. The combination of Fang and Liu further teaches wherein an insulating layer (104/RDL includes an inter-metal dielectric (IMD)) between the second chip structure (200) and the third chip structure (100), between the third chip structure (100) and the second molding layer (202), and between the second molding layer (202) and the third molding layer (102) (see Liu, Fig.3 as shown above and ¶ [0024]).
Regarding Claim 12: Fang as modified teaches a chip package structure as set forth in claim 10 as above. The combination of Fang and Liu further teaches wherein a second conductive structure (140/206) passing through the second molding layer (202) and the insulating layer (104) and connected to the third chip structure (110/100) (see Fang, Fig.15 as shown above and see Liu, Fig.3 as shown above).
Regarding Claim 13: Fang as modified teaches a chip package structure as set forth in claim 12 as above. The combination of Fang and Liu further teaches wherein a fourth chip structure (150, which is disposed on the other side of the second chip 150) over the first chip structure (120) and the first molding layer (see Fang, Fig.15 as shown above);
a fifth molding layer (molding layer, which is the opposite side of the second molding layer) surrounding the fourth chip structure (150) and over the first chip structure (120) and the first molding layer (see Fang, Fig.15 as shown above);
a fifth chip structure (110, which is disposed on the other side of the third chip 110) over the fourth chip structure (150) and the fifth molding layer (see Fang, Fig.15 as shown above); and
molding layer, which is the opposite side of the third molding layer) surrounding the fifth chip structure (110) and over the fourth chip structure (150) and the fifth molding layer (see Fang, Fig.15 as shown above).
Fan is silent upon explicitly disclosing a separable molding layer wherein the fourth molding layer further surrounds the fifth molding layer and the sixth molding layer.
Before effective filing date of the claimed invention the disclosed separable molding layer were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches a separable molding layers wherein the fourth molding layer (302a) further surrounds the fifth molding layer (202) and the sixth molding layer (102) (see Liu, Fig.3 as shown above and ¶ [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Fang and Liu to enable separable molding layers wherein the fourth molding layer (302a) further surrounds the fifth molding layer (202) and the sixth molding layer (102) as taught by Liu in order to obtain a stacked fan-out package structure with high reliability  (see Liu, Fig.3 as shown above and ¶ [0003]). 
Regarding Claims 21 and 22: Fang discloses a chip package structure (see Fang, Fig.15 as shown above and ¶ [0002]), comprising:
a first chip structure (120) having a first sidewall and a second sidewall opposite to the first sidewall (see Fang, Fig.15 as shown above);
a second chip structure (150) stacked over the first chip structure (120), wherein the second chip structure (150) has a third sidewall and a fourth sidewall opposite to the 150) extends across the first sidewall of the first chip structure (120) without extending across the first sidewall of the first chip structure (120) (see Fang, Fig.15 as shown above); and
a third chip structure (110) stacked over the second chip structure (150), wherein the third chip structure (110) extends across the third sidewall of the second chip structure (150) without extending across the fourth sidewall of the second chip structure (150) (see Fang, Fig.15 as shown above) (as claimed in claim 21);
a first protective layer (1 st molding) laterally surrounding the first chip structure (120) (see Fang, Fig.15 as shown above);
a second protective layer (2 nd molding) laterally surrounding the second chip structure (150) (see Fang, Fig.15 as shown above) (as claimed in claim 22).
Fan is silent upon explicitly disclosing a separable molding layer wherein a third protective layer laterally surrounding the second chip structure, the third chip structure, and the second protective layer (as claimed in claim 22).
Before effective filing date of the claimed invention the disclosed separable molding layer were known in order to obtain a stacked fan-out package structure with high reliability.
For support see Liu, which teaches a separable molding layers wherein a third protective layer (302a) laterally surrounding the second chip structure (200), the third chip structure (100), and the second protective layer (202) (see Liu, Fig.3 as shown above and ¶ [0003]) (as claimed in claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Fang and Liu to 302a) laterally surrounding the second chip structure (200), the third chip structure (100), and the second protective layer (202) as taught by Liu in order to obtain a stacked fan-out package structure with high reliability  (see Liu, Fig.3 as shown above and ¶ [0003]). 
Regarding Claim 23: Fang as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Fang and Liu further teaches wherein a fourth protective layer (102) laterally surrounding the third chip structure (100), wherein the third protective layer (302a) laterally surrounds the fourth protective layer (102) (see Liu, Fig.3 as shown above and ¶ [0003]).
Regarding Claim 25: Fang as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Fang and Liu further teaches wherein a first conductive structure (160/306) penetrating through the first protective layer (302b) and electrically connected to the second chip structure (150/200) (see Fang, Fig.15 as shown above and see Liu, Fig.3 as shown above).
Regarding Claim 26: Fang as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Fang and Liu further teaches wherein a lower conductive structure (140/306) and an upper conductive structure (140/206), wherein the lower conductive structure (140/306) penetrates through the first protective layer (302b), the upper conductive structure (140/206) penetrates through the second protective later (202), and the third chip structure (110/100) is electrically connected to the lower conductive structure (140/306) through the upper conductive structure (140/206.
Claims 6-7, 9, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. 2017/0287870 A1, hereinafter refer to Fang) and Liu et al. (U.S. 2017/0098629 A1, hereinafter refer to Liu) as applied to claims 5, 8, 10, and 23 above, and further in view of Sung et al. (U.S. 2020/0075542 A1, hereinafter refer to Sung). 
Regarding Claim 6: Fang as modified teaches a chip package structure as applied to claim 5 above. The combination of Fang and Liu is silent upon explicitly disclosing wherein the insulating layer is further between the first molding layer and the fourth molding layer.

    PNG
    media_image4.png
    390
    735
    media_image4.png
    Greyscale

The combination of Fang and Liu further teaches wherein the insulating layer (204) is further between the first molding layer (302b) and the fourth molding layer (202a/an edge portion of 202b) (see Liu, Fig.2 as shown above); however, the first molding layer 302 extends laterally away from the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b). Liu further teaches a determining different lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) as shown in Figs.1-5. Therefore, it would have been obvious to one of ordinary skill in the art to remove the excess portions of molding layer 302 through routine experimentation and optimization to obtain a stacked fan-out package structure with high reliability because the determine the lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
In addition, before effective filing date of the claimed invention the disclosed insulating layer were known to be between the first molding layer and the fourth molding layer in order to protect the top surfaces of the first die from damage.
For support see Sung, which teaches wherein the insulating layer is further between the first molding layer and the fourth molding layer (see Sung, Fig.1 as shown below).

    PNG
    media_image5.png
    515
    988
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fang, Liu, and Sung to enable the insulating layer between the first molding layer and the fourth molding layer as taught by Sung in order to protect the top surfaces of the first die from damage.
Regarding Claim 7: Fang as modified teaches a chip package structure as set forth in claim 6 as above. The combination of Fang and Liu is silent upon explicitly disclosing wherein a fifth sidewall of the insulating layer, the third sidewall of the first molding layer, and the fourth sidewall of the fourth molding layer are substantially coplanar.
The combination of Fang and Liu further teaches wherein the insulating layer (204) is further between the first molding layer (302b) and the fourth molding layer (202a/an edge portion of 202b) (see Liu, Fig.2 as shown above); however, the first molding layer 302 extends laterally away from the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b). Liu further teaches a determining different lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) as shown in Figs.1-5. Therefore, it would have been obvious to one of ordinary skill in the art to remove the excess portions of molding layer 302 through routine experimentation and optimization to obtain a stacked fan-out package structure with high reliability because the determine the lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Hence, removing excess portions of molding layer 302 necessary results at least the claimed limitation of a fifth sidewall of the insulating layer, the third sidewall of the first molding layer, and the fourth sidewall of the fourth molding layer to be substantially (note: the phrase “substantially” lacks some standard for measuring the degree how coplanar to each other) coplanar as specified now in claim 7. 
In addition, the modification of Sung teaches wherein a fifth sidewall of the insulating layer, the third sidewall of the first molding layer, and the fourth sidewall of the fourth molding layer are substantially coplanar (see Sung, Fig.1 as shown above).
Regarding Claim 9: Fang as modified teaches a chip package structure as applied to 8 above. The combination of Fang and Liu is silent upon explicitly disclosing 
The combination of Fang and Liu further teaches wherein a third sidewall of the second molding layer (central portion of 202) and a fourth sidewall of the third molding layer (102) are substantially coplanar (see Liu, Fig.2 as shown above); however, the first molding layer 302 extends laterally away from the insulating layer 204, molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b). Liu further teaches a determining different lateral dimension of the insulating layer 204, molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) as shown in Figs.1-5. Therefore, it would have been obvious to one of ordinary skill in the art to remove the excess portions of molding layer 302 through routine experimentation and optimization to obtain a stacked fan-out package structure with high reliability because the determine the lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Hence, removing excess portions of molding layer 302 necessary results at least the claimed limitation of the third sidewall of the second molding layer and a fourth sidewall of the third molding layer to be substantially (note: the phrase “substantially” lacks some standard for measuring the degree how coplanar to each other) coplanar as specified now in claim 9.
In addition, before effective filing date of the claimed invention the disclosed third sidewall of the second molding layer and a fourth sidewall of the third molding layer to be substantially coplanar in order to protect the top surfaces of the first die from damage.
For support see Sung, which teaches wherein a third sidewall of the second molding layer and a fourth sidewall of the third molding layer are substantially coplanar  (see Sung, Fig.1 as shown above). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fang, Liu, and Sung to enable the third sidewall of the second molding layer and the fourth sidewall of the third molding layer to be substantially coplanar as taught by Sung in order to protect the top surfaces of the first die from damage.  
Regarding Claim 11: Fang as modified teaches a chip package structure as applied to claim 10 above. The combination of Fang and Liu is silent upon explicitly disclosing wherein a third sidewall of the second molding layer, a fourth sidewall of the third molding layer and a fifth sidewall of the insulating layer are substantially coplanar.
The combination of Fang and Liu further teaches wherein a third sidewall of the second molding layer (central portion of molding 202), a fourth sidewall of the third molding layer (102) and a fifth sidewall of the insulating layer (104) are substantially coplanar (see Liu, Fig.2 as shown above); however, the first molding layer 302 extends laterally away from the insulating layer 204, molding layer 202, the third molding layer 202a/an edge portion of 202b). Liu further teaches a determining different lateral dimension of the insulating layer 204, molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) as shown in Figs.1-5. Therefore, it would have been obvious to one of ordinary skill in the art to remove the excess portions of molding layer 302 through routine experimentation and optimization to obtain a stacked fan-out package structure with high reliability because the determine the lateral dimension of the insulating layer 204, the second molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Hence, removing excess portions of molding layer 302 necessary results at least the claimed limitation of the third sidewall of the second molding layer, a fourth sidewall of the third molding layer and a fifth sidewall of the insulating layer to be substantially (note: the phrase “substantially” lacks some standard for measuring the degree how coplanar to each other) coplanar as specified now in claim 11.
In addition, before effective filing date of the claimed invention the disclosed third sidewall of the second molding layer, a fourth sidewall of the third molding layer and a fifth sidewall of the insulating layer to be substantially coplanar in order to protect the top surfaces of the first die from damage.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fang, Liu, and Sung to enable the third sidewall of the second molding layer, a fourth sidewall of the third molding layer and a fifth sidewall of the insulating layer to be substantially coplanar as taught by Sung in order to protect the top surfaces of the first die from damage.  
Regarding Claim 24: Fang as modified teaches a chip package structure as applied to claim 23 above. The combination of Fang and Liu is silent upon explicitly disclosing wherein edges of the second protective layer and the fourth protective layer are substantially aligned with each other.
The combination of Fang and Liu further teaches wherein edges of the second protective layer (central portion of molding 202) and the fourth protective layer (102) are substantially aligned with each other (see Liu, Fig.2 as shown above); however, the first molding layer 302 extends laterally away from the insulating layer 204, molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b). Liu further teaches a determining different lateral dimension of the insulating layer 204, molding layer 202, the third molding layer 102, and the fourth molding layer (202a/an edge portion of 202b) as shown in Figs.1-5. Therefore, it would have been obvious to one of ordinary skill in the art to remove the excess portions of molding layer 302 through routine experimentation and optimization to obtain a stacked fan-out package structure with high reliability because the determine the lateral 202a/an edge portion of 202b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Hence, removing excess portions of molding layer 302 necessary results at least the claimed limitation of the edges of the second protective layer and the fourth protective layer to be substantially (note: the phrase “substantially” lacks some standard for measuring the degree how coplanar to each other) aligned with each other as specified now in claim 24.
In addition, before effective filing date of the claimed invention the disclosed edges of the second protective layer and the fourth protective layer to be substantially aligned with each other in order to protect the top surfaces of the first die from damage.
For support see Sung, which teaches wherein edges of the second protective layer (2 nd molding) and the fourth protective layer (3 rd molding) are substantially aligned with each other (see Sung, Fig.1 as shown above). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fang, Liu, and Sung to enable the edges of the second protective layer (2 nd molding) and the fourth protective layer (3 rd molding) to be substantially aligned with each other as taught by Sung in order to protect the top surfaces of the first die from damage. 
Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/BITEW A DINKE/Primary Examiner, Art Unit 2896